       Case: 3:19-cr-00128-wmc Document #: 1 Filed: 09/18/19 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA                                INDICTMENT                ;:; 1"" ,- r·...
                                                                                  ~
                                                                            r ·-·:- ! _:.:.:-; OPpr:·•Ji:,:-:")
                                                          19         CR           ;,·2· LS
                                                                            ..,,l.,,· ·/.' !·,,-
                                                                                       I           f".lC:: 1
                                                                                              i.. ...   , ...../
                                                                                                              ~I
                                                                                                                   'WMO'' T
                                                                                                                   It
                                                                                                                        -~·
                                                                                                                        '


             V.                              Case No. - - - - - - - - - "1., u,- ,/ I
                                                      18 u.s.c. § 922(g)(1)
SEAN P. OKRAY,

                          Defendant.



THE GRAND JURY CHARGES:


                                       COUNT1

      On or about August 23, 2019, in the Western District of Wisconsin, the defendant,

                                   SEAN P. OKRAY,

knowing he had previously been convicted of an offense punishable by a term of

imprisonment exceeding one year, knowingly and unlawfully possessed in or affecting

commerce, a Ruger 9mm pistol and a Ruger LCP .380 caliber pistol, said firearms

having previously traveled in and affected interstate commerce.

            (In violation of Title 18, United States Code, Section 922(g)(1)).

                                         A TRUE BILL




                                         Indictment returned:


SCOTT C. BLADER
United States Attorney
